Citation Nr: 1752457	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  17-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from July 1991 to July 1995 and from September 2010 to January 2012.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria are met for withdrawal of a substantive appeal on the issue of entitlement to service connection for obstructive sleep apnea.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §  20.202 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

The record contains a Report of General Information dated in October 2017 that shows the Veteran expressed his desire to withdraw his appeal for service connection for obstructive sleep apnea because he was satisfied with his current 100 percent combined rating for his service-connected disabilities.  See VA 21-0820 received October 2017.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal for service connection for obstructive sleep apnea is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


